Case 1:19-md-02915-AJT-JFA Document 1130 Filed 01/15/21 Page 1 of 6 PageID# 17262




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

  IN RE: CAPITAL ONE CONSUMER               )
  DATA SECURITY BREACH LITIGATION           )                   MDL No. 1:19md2915 (AJT/JFA)
  __________________________________________)

  This Document Relates to CONSUMER Cases
  __________________________________________

         PLAINTIFFS’ NOTICE REGARDING NON-CARDHOLDER PLAINTIFFS

         Pursuant to the Court’s direction at the January 12, 2021, status hearing, Plaintiffs submit

  this summary regarding the status of Plaintiffs in this MDL who applied for a credit card with

  Capital One but who were denied credit (and thus were not Capital One cardholders during at least

  a portion of the class period) and the implications of these facts on the pending Rule 12(c) Motion.

         First, Plaintiffs direct the Court to Plaintiff Isabel DeLeon. Plaintiff DeLeon filed her

  complaint on August 2, 2019 in the Eastern District of Virginia at Case No. 3:19-cv-0555-JAG

  (Doc. 1), alleging that she provided her PII to Capital One to apply for a credit card in May 2015,

  which Capital One denied. See id. at ¶¶ 36, 40; see also id. at ¶¶ 112, 120 (alleging Plaintiff DeLeon

  is a member of a proposed subclass of individuals who applied for a Capital One credit card but

  whose application was denied); see also id. at ¶¶ 160-187 (alleging claims for breach of implied

  contract and unjust enrichment). Capital One is well aware of these facts—it deposed Plaintiff

  DeLeon, who testified that she applied for and received a Capital One credit card in 2006, but her

  credit card account was closed in 2009. See Ex. 1 (DeLeon Tr.), 53:10-54:14. Notably, Capital

  One’s counsel suggested in his questioning to Plaintiff DeLeon that there was no privacy policy in

  effect at the time she entered into her customer agreement in 2006. See id. at 140:7-141:4. Plaintiff

  DeLeon further testified that she applied for two or three other Capital One credit cards in the last

  ten years, but those applications were denied. Id. at 57:19-58:19.
Case 1:19-md-02915-AJT-JFA Document 1130 Filed 01/15/21 Page 2 of 6 PageID# 17263




          Plaintiff DeLeon has not dismissed her complaint, which remains pending in this MDL.1

  Therefore, because Capital One’s stipulation that its Privacy Notice contains enforceable

  contractual commitments does not apply to Plaintiff DeLeon where Capital One contends its

  Privacy Notice is only enforceable by incorporation into the Cardholder Agreement (see Doc.

  1098; see also Docs. 996, 1060), Capital One’s stipulation does not entitle Capital One to judgment

  on the pleadings on Plaintiffs’ unjust enrichment and implied contract claims in the Representative

  Complaint (Doc. 971).

          Second, as Plaintiffs stated in their Memorandum in Opposition to Capital One’s Motion

  for Judgment on the Pleadings, though each Plaintiff named in the Representative Complaint

  eventually became a Capital One cardholder subject to the Cardholder Agreement, several

  Plaintiffs, including Plaintiffs Tada, Spacek, and Sharp, initially provided Capital One with their

  PII to apply for credit cards, but those applications were denied, and Capital One failed to

  safeguard the PII provided in the initial applications as well, which was also stolen in the Data

  Breach. See Doc. 1032 at 10-11 & n.4. Thus, Capital One’s stipulation also does not apply to these

  Plaintiffs for claims arising out of Capital One’s pre-Cardholder Agreement conduct in taking

  possession of this PII for profit without providing adequate data security for it. This provides an

  independent basis to deny the Rule 12(c) motion. Id.

          Third, there remains an outstanding issue of fact regarding the effective dates of the Privacy

  Notice, which should also weigh against entering judgment on the pleadings and in favor of

  addressing these claims on a more fulsome record at class certification and summary judgment.

  Plaintiffs have alleged that the Privacy Notice was applicable to all class members, a class which




  1
    If the Court deems it necessary either now or at the class certification stage, Plaintiffs are prepared
  to amend the Representative Complaint to add Plaintiff DeLeon as a Named Plaintiff.

                                                 2
Case 1:19-md-02915-AJT-JFA Document 1130 Filed 01/15/21 Page 3 of 6 PageID# 17264




  is comprised of credit card applicants and cardholders who submitted their PII dating back to 2005

  and whose data was stolen in the Data Breach. Capital One has stipulated only that “the Privacy

  Notice contains one or more express contractual provisions” that are enforceable through the

  Cardholder Agreement; it has not stipulated to the timeframe under which these contractual

  provisions existed. See Doc. 1098. And, Capital One denies in its Answer that the Privacy Notice

  is applicable to all members of the class. See Answer (Doc. 976), ¶¶ 213, 216.

         To pursue a record regarding Capital One’s denial regarding the scope of the Privacy

  Notice, Plaintiffs requested that Capital One produce exemplars of documents provided to

  applicants and cardholders from 2005-present, but Capital One has produced copies of the Privacy

  Notice dating back only to 2014, and the earliest copy of a Privacy Notice in the litigation, which

  was not produced by Capital One but which was introduced at a deposition, dates back only to

  2010.2 Capital One’s failure to stipulate to, admit to, or produce documents evincing the time

  period in which there were enforceable contractual provisions means that the record is currently

  incomplete as to whether applicants and cardholders who submitted their PII prior to 2010 were

  covered by a contractual Privacy Notice—whether as a standalone agreement or through a

  cardholder agreement. If the answer to that question is that some portion of the class was not

  subject to a Privacy Notice at all, there may be no enforceable contractual provisions on which to

  rely as to those class members—meaning those class members have valid unjust enrichment and

  implied contract claims for which judgment should not be entered on the pleadings.




  2
    The parties met and conferred about this issue on January 14, 2021, and Capital One stated that
  it would look into whether and what Privacy Notices were effective during the class period. Its
  current position is that Capital One does not know whether the Privacy Notice applies to the entire
  class.

                                               3
Case 1:19-md-02915-AJT-JFA Document 1130 Filed 01/15/21 Page 4 of 6 PageID# 17265




         Finally, it bears mentioning that the urgency with which Capital One is pursuing its Rule

  12(c) Motion is tethered to its refusal to produce documents in discovery Capital One assumes are

  related to damages associated with Plaintiffs’ unjust enrichment claim. This was laid bare through

  Capital One’s remarks at the status conference, and through Capital One’s just-filed Motion for

  Protective Order, where it cynically seeks to block Plaintiffs’ discovery regarding Capital One’s

  use of Plaintiffs’ data for profit based on the prospect that this Court will grant its Rule 12(c)

  Motion. See Doc. 1123 at 16; see also Doc. 1129, 1/12/2021 Tr. 25:1-5. Plaintiffs will address

  Capital One’s Motion for Protective Order in due course. But based on the foregoing, Plaintiffs

  maintain that any Rule 12(c) motion should be deferred until Capital One amends its Answer to

  clarify the pleadings on which it seeks to bar Plaintiffs’ claims and until Capital One produces the

  full spectrum of privacy notices dating back to 2005. Alternatively, the Court should deny the

  motion and the issues surrounding the unjust enrichment and implied contract claims should be

  addressed at class certification and summary judgment.



  Dated: January 15, 2021                       Respectfully Submitted,

                                                /s/ Steven T. Webster
                                                Steven T. Webster (VSB No. 31975)
                                                WEBSTER BOOK LLP
                                                300 N. Washington Street, Suite 404
                                                Alexandria, Virginia 22314
                                                Tel: (888) 987-9991
                                                swebster@websterbook.com

                                                Plaintiffs’ Local Counsel

                                                Norman E. Siegel
                                                STUEVE SIEGEL HANSON LLP
                                                460 Nichols Road, Suite 200
                                                Kansas City, MO 64112
                                                Tel: (816) 714-7100
                                                siegel@stuevesiegel.com



                                               4
Case 1:19-md-02915-AJT-JFA Document 1130 Filed 01/15/21 Page 5 of 6 PageID# 17266




                                     Karen Hanson Riebel
                                     LOCKRIDGE GRINDAL NAUEN, P.L.L.P
                                     100 Washington Avenue South, Suite 200
                                     Minneapolis, MN 55401
                                     Tel: (612) 339-6900
                                     khriebel@locklaw.com

                                     John A. Yanchunis
                                     MORGAN & MORGAN COMPLEX
                                     LITIGATION GROUP
                                     201 N. Franklin Street, 7th Floor
                                     Tampa, FL 33602
                                     Tel: (813) 223-5505
                                     jyanchunis@ForThePeople.com

                                     Plaintiffs’ Co-Lead Counsel




                                     5
Case 1:19-md-02915-AJT-JFA Document 1130 Filed 01/15/21 Page 6 of 6 PageID# 17267




                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 15, 2021, I electronically filed the foregoing document

  with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

  to all counsel of record.


                                              /s/ Steven T. Webster
                                              Steven T. Webster (VSB No. 31975)
                                              WEBSTER BOOK LLP
